Case 1:20-cv-01419-APM Document 120-2 Filed 09/03/20 Page 1 of 2

DECLARATION OF MARC E. CALIXTE
I, Marc E. Calixte, hereby declare under penalty of perjury:

. Iam employed by U.S. Customs and Border Protection (CBP) as Acting Director
of the Office of Field Operations, Traveler Entry Programs Division. In that
capacity, I am authorized to search CBP’s electronic TECS system for records of
border crossing encounters at the United States border. The following declaration
is based on personal knowledge and information acquired in my official capacity
in the performance of my official functions.

. TECS reflects, with respect to Diego Barco CUERPO, that CBP encountered Diego
Barco CUERPO on February 8, 2020 at the John F. Kennedy International Airport
and admitted Diego Barco CUERPO to the United States on that date under E-2
nonimmigrant status.

. TECS reflects, with respect to Diego Barco CUERPO, that there are no records of
Diego Barco CUERPO’s departure from the United States since Diego Barco
CUERPO’s entry on February 8, 2020.

. TECS reflects, with respect to Raefa Sufian Ibrahim GHANAYEM, that CBP
encountered Raefa Sufian Ibrahim GHANAYEM on July 4, 2020 at the Chicago
O’Hare International Airport and admitted Raefa Sufian Ibrahim GHANA YEM to
the United States on that date under L-2 nonimmigrant status.

. TECS reflects, with respect to Raefa Sufian Ibrahim GHANAYEM, that on August
27, 2020, Raefa Sufian Ibrahim GHANAYEM, departed the United States,
travelling from Washington Dulles International Airport to Dubai, United Arab
Emirates.

. TECS reflects, with respect to Ahmad S. D. SALAMA, that CBP encountered
Ahmad S. D. SALAMA on March 15, 2020 at Washington Dulles International
Airport and admitted Ahmad S. D. SALAMA to the United States on that date
under L-1A nonimmigrant status.

. TECS reflects, with respect to Ahmad S. D. SALAMA, that on August 27, 2020,
Ahmad S. D. SALAMA, departed the United States, travelling from Washington
Dulles International Airport to Dubai, United Arab Emirates.

. TECS reflects, with respect to Marc CYRUS, that CBP encountered Mare CYRUS
on September 1, 2020 at the Blaine Pacific Highway Port of Entry and admitted
Marc CYRUS to the United States on that date with a Canadian passport.

. TECS reflects, with respect to Marc CYRUS, that on September 2, 2020, Marc
CYRUS, departed the United States to Canada at a Canadian Land Border Crossing.
Case 1:20-cv-01419-APM Document 120-2 Filed 09/03/20 Page 2 of 2

I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the
foregoing is true and correct to the best of my knowledge.

Washington, D.C. rc Mh ZL
September 2, 2020 ULC wo C
arc E. Calixte, Acting Director
raveler Entry Programs Division
Office of Field Operations
U.S. Customs and Border Protection

U.S. Department of Homeland Security
